Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. Announces Third Quarter 2008 Results << Toronto Stock Exchange Trading symbol - CRJ 5M5 AMEX - CGR >> SASKATOON, Nov. 7 /CNW/ - Claude Resources Inc. (TSX-CRJ; AMEX-CGR) today released its Third Quarter 2008 financial results. Summary: The Company recorded a third quarter net loss of $1.7 million, or $0.02 per share, relatively unchanged from the comparable period of 2007. For the first nine months of 2008, the Company recorded a net loss of $2.1 million, or $0.02 per share, a notable improvement over the nine month net loss of $5.2 million, or $0.06 per share, in 2007. Claude Resources reports cash flow from mining operations of $1.6 million, or $0.02 per share, for the third quarter 2008, slightly ahead of $1.5 million, or $0.02 per share, recorded in the third quarter of 2007. For the year to date, cash flow from mining operations was $5.1 million, or $0.05 per share, compared to $2.3 million, or $0.03 per share, for the same period in 2007. Working capital at September 30, 2008 was $13.2 million, substantially higher than the $7.5 million of working capital as at September 30, 2007. Neil McMillan, Claude Resources Inc.'s President and CEO, stated that "Our Company continues to make steady progress in generating improved results at the Seabee mining operation, resulting in increased cash flow from mining activities. We expect this trend to continue for the foreseeable future. We have a strong balance sheet, an exciting exploration project in Red Lake and improving operating results. These strengths will continue to serve us well in this volatile market." << Financial Highlights: Three Three Nine Nine Months Months Months Months Ended Ended Ended Ended Sept. 30, Sept. 30, Sept. 30, Sept. 30, 2008 2007 2008 2007 Gold Revenue ($ millions) 10.9 8.2 28.9 18.9 Cash Flow from Mining Operations/$ Millions 1.6 1.5 5.1 2.3 Net Loss ($ millions) (1.7) (1.8) (2.1) (5.2) Net Loss per share ($) (0.02) (0.02) (0.02) (0.06) Average realized gold price (CDN $/ounce / US $/ounce) 888/853 720/689 907/890 726/657 Total cash operating costs (CDN $/ounce / US $/ounce) 757/727 591/566 747/733 640/579 Working capital ($ millions) 13.2 7.5 13.2 7.5 >> On November 4, 2008, Claude Resources announced that it had entered into an Agreement with a private Canadian corporation to sell the majority of its oil and natural gas assets. This initiative, as set out in the Company's strategic plan, enables it to focus all of its attention on core assets - namely, the Seabee mining operation and the Madsen exploration project. Exploration Highlights: Claude Resources Inc. continued its aggressive exploration program at its Madsen project at Red Lake, Ontario during the third quarter. Surface drilling with two rigs focused on the definition and expansion of the high grade discovery at the Fork Zone target as well as initial drill testing of the Russett Shoots and Hasaga Shoots target areas. Historic data capture, verification and compilation continued, with SRK Consulting Ltd. from Toronto initiating a resource estimate and technical report for the Madsen property.
